Citation Nr: 0715039	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran had honorable active service from March 1972 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) that denied the veteran's claim of entitlement to 
a disability evaluation in excess of 10 percent for 
lumbosacral strain (formerly known as muscle insufficiency 
syndrome).  

In November 2006, the veteran appeared at a travel Board 
hearing conducted at the RO before the undersigned Veterans 
Law Judge.  The transcript of that hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

At the November 2006 travel Board hearing the veteran 
testified that his low back disorder had worsened 
significantly since the last VA examination that was 
conducted in March 2006.  VA's duty to assist the claimant 
while developing his claims, pursuant to 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006), includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
38 C.F.R. § 4.1 (2006) provides further that "It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  ("[F]ulfillment of the statutory duty to 
assist  . . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Consequently, the necessity for further examination 
is required for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).
Accordingly, this case is REMANDED for the following:

1.  Arrange for a VA special orthopedic 
examination of the veteran by an 
appropriate medical professional, 
including on a fee basis if necessary, to 
determine the exact nature and extent of 
severity of the veteran's service-
connected low back disability, rated as 
"lumbosacral strain."  

All indicated tests and studies should be 
performed, including range of motion 
studies.  The examiner should set out in 
degrees both the forward flexion and 
combined ranges of motion of the 
lumbosacral spine.  The examiner should 
also rule in or rule out whether there is 
present as a result of the veteran's 
lumbosacral spine disorder such pathology 
as muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
also be asked to identify in the report 
of the examination, whether or not there 
is found ankylosis of the lumbosacral 
spine, and if so, whether it is 
considered favorable or unfavorable.  The 
examiner should also identify whether 
there is cord involvement, or abnormal 
mobility requiring a brace.  The examiner 
should also identify whether 
intervertebral disc syndrome is manifest 
in the lumbosacral spine and, if so, 
whether it is a manifestation of or 
related to the service-connected 
lumbosacral spine disorder.  The examiner 
should further identify the number and 
duration of incapacitating episodes 
caused by the veteran's service-
connected lumbosacral spine disability 
during the past 12 months.  

The claims file and a separate copy of 
this remand directive must be made 
available to and reviewed by the examiner 
in conjunction with the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The examiner should specifically comment 
on the functional limitations, if any, 
due to pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  It 
is requested that the examiner provide 
explicit responses to the following 
questions: 

(a)  Does the service-connected low back 
disability involve a fracture of the 
vertebra?  

(b)  Does the service-connected low back 
disability cause pain, weakened movement, 
excess fatigability, and incoordination, 
and if so, what is the functional 
limitation attributable to such 
manifestations?  

If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate. 

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected low back disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back disorder.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a low back disorder, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back disorder.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, adjudicate the veteran's 
claim of entitlement to an increased 
disability evaluation for lumbosacral 
strain.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and allow a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




_______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


